FILED
                           NOT FOR PUBLICATION
                                                                            NOV 21 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RONALD NAPOLES; LAURINE                          No. 17-16620
NAPOLES; RICK NAPOLES; JAMES
NAPOLES; MARK NAPOLES; DEBRA                     DC No. CV 16-1933 DAD JLT
WILLIAMS; WADE WILLIAMS,

              Plaintiffs-Appellants,             MEMORANDUM*

 v.

DESTIN ROGERS; BRIAN PONCHO;
EARLEEN WILLIAMS; BISHOP
PAIUTE TRIBAL COURT; BILL
KOCKENMEISTER; WILLIAM VEGA,
Bill; JEFF ROMERO,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                      Argued and Submitted October 9, 2018
                            San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:      TASHIMA and MURGUIA, Circuit Judges, and HINKLE,** District
             Judge.

      Plaintiffs-Appellants, seven members of the Bishop Paiute Indian Tribe

(collectively “Plaintiffs”), a federally recognized Indian tribe, appeal from the

district court’s dismissal of their petition for a writ of habeas corpus under 25

U.S.C. § 1303, the Indian Civil Rights Act (“ICRA”). We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Jeffredo v. Macarro, 599 F.3d 913, 917 (9th

Cir. 2010), and we may affirm on any ground supported by the record, Bd. of

Trustees of Const. Laborers’ Pension Tr. for S. Cal. v. M.M. Sundt Const. Co., 37

F.3d 1419, 1420 (9th Cir. 1994), as amended on denial of reh’g (Nov. 23, 1994).

We affirm.

      The district court may not exercise jurisdiction over a habeas petition arising

under 25 U.S.C. § 1303 unless Plaintiffs have exhausted their tribal remedies. See

Alvarez v. Lopez, 835 F.3d 1024, 1027 (9th Cir. 2016). This requirement is rooted

in the “policy of nurturing tribal self-government,” and thus a federal court must

“stay its hand until the party has exhausted all available tribal remedies.” Jeffredo,

599 F.3d at 918 (internal quotation marks omitted). Plaintiffs have not exhausted

the available tribal remedies. Plaintiffs argue they were detained within the


      **
            The Honorable Robert L. Hinkle, United States District Judge for the
Northern District of Florida, sitting by designation.
                                           2
meaning of § 1303 because they have been evicted from property in which they

claim a possessory right and because the tribal police issued trespass citations

against them. Plaintiffs conceded, both in their motion for a stay before the district

court and at oral argument, however, that a tribal court decision considering the

validity of the trespass citations and their claim to the property is currently on

appeal before the recently reinstated tribal appellate court. Because an appeal is

pending in tribal court regarding the subject of Plaintiffs’ § 1303 habeas claim,

Plaintiffs have not exhausted their tribal remedies and the district court did not

have jurisdiction. Jeffredo, 599 F.3d at 918.1

      The district court’s order dismissing the petition is

AFFIRMED.




      1
              Because we affirm the dismissal of Plaintiffs’ ICRA habeas petition
for failure to exhaust tribal remedies, we do not reach the other issues tendered on
this appeal, including whether Plaintiffs were “detained” within the meaning of §
1303,
                                           3